This is a suit by appellant against appellee for damages alleged to have been suffered by appellant because of the negligence and failure of appellee to deliver a cablegram from appellant, a dealer in seed in Baltimore City, to Emile Labbe Leplatre, commonly known as "Labbe," of Artenay, France, in regard to clover seed.
The cablegram was filed for transmission in Baltimore on February 20th, 1922. No claim for damages was made by *Page 331 
appellant until May 18th, 1922, eighty-seven days after the date of the cablegram.
One of the provisions of the contract under which the cablegram was sent was that the company would not be liable for damages in any case, unless the claim should be presented in writing within sixty days after the filing of the message with the company for transmission. That provision was approved by the Interstate Commerce Commission, and appears as one of its adopted rules, certified copies of which were filed in the case.
Appellant contends: (a) That it made a claim on March 24th, 1922, in a telephone conversation with Victor J. Albert, manager in Baltimore of appellee, followed by a letter of the same date, on receipt on that day of a letter from "Labbe," which was the first intimation it had that the cablegram had not been delivered. (b) That it should not be bound by the sixty days rule because it did not certainly know that its cable had not been delivered until July 1st, 1922, when it received a letter of that date from the local manager of appellee; or whether appellee or the French government was responsible for the failure to deliver the message.
Taking these propositions in order:
(a) It is clearly apparent that the letter of March 24th, 1922, was not a "claim" against the company, and there is nothing in the testimony to indicate that in the conversation which preceded the letter any claim was made. The letter of March 24th, addressed to appellee and signed by appellant, is as follows:
"As per telephone conversation with your office this morning, we would thank you to trace delivery of our cable of February 20th, to `Labbe, Artenay, France,' advising us at the earliest possible moment when same was delivered and party signing for delivery."
(b) It may be that, on receipt of appellee's letter of July 1st, 1922, appellant thought it was better equipped to proceed with a suit; but it cannot be heard to say that it was not in a position to file a claim until then, because, as a matter of fact, it did file a claim on May 18th, 1922. *Page 332 
There is no reason whatever, so far as we can see, why appellant could not have filed its claim any time after the receipt, on March 24th, of Labbe's letter of March 7th. If it had not been informed before the expiration of the sixty days that the cable had not been delivered, it would have been in a better position to urge Western Union Telegraph Co. v. Czizak,264 U.S. 281, as authority for its contention. In that case the sender had been erroneously informed that the message had been sent, and had been received by the sendee, and the suit was by the sendee, who did not know a message had been sent until after the expiration of the sixty days, and therefore could not sue within that time. Nor does Western Union Telegraph Co. v.Lehman, 106 Md. 318, give any substantial support to the contention that the sixty days rule is not to be given a strict construction. There, notice was given in writing of a claim within the time provided, and the objection was that it did not state the exact amount. It furnished, however, a basis for the calculation.
Our conclusion is:
(1) There was in fact, no waiver of this provision of the contract by appellee. On the contrary, in its letter of May 19th, 1922, acknowledging receipt of the letter filing the claim, it called attention to the rule, and stated that "the company, by its investigation of the claim, does not waive its rights under the contract."
(2) Even if appellee had attempted to waive the provision, it could not have done so, as that would have been a violation of the Interstate Commerce Law. As was said by Justice Brandeis inGeorgia, Fla.,  Ala. Ry. v. Blish Co., 241 U.S. 190, "A different view would antagonize the plain policy of the act and open the door to the very abuse at which the act was aimed." The following cases, also, fully support and require this conclusion:Western Union Telegraph Co. v. Esteve Bros., 256 U.S. 571;Davis v. Henderson, 266 U.S. 92; Kerns v. Western UnionTelegraph Co. (Mo. App.), 198 S.W. 1132; Western UnionTelegraph Co. v. Woods (Tex. Civ. App.), 266 S.W. 179; Williamsv. Western Union Telegraph Co., 218 Mo. App. 364; Stone v.Postal Telegraph Cable Co., 35 R.I. 498. *Page 333 
It will be unnecessary to decide whether there was error in granting defendant's prayer for a directed verdict, or to consider other questions presented and ably argued in the appeal.
If, as we hold, plaintiff was not entitled to recover for the reason we have discussed, even if the case was withdrawn from the jury on improper grounds, which we do not decide, or there was error in any other ruling, which also we do not decide, such error would not be prejudicial to the plaintiff, inasmuch as the general demurrer prayer could have been properly granted. TexasCo. v. Wash., B.  A.R. Co., 147 Md. 167. The question was raised below by defendant's third plea and its demurrer to the amended replication thereto.
It is not necessary to decide whether the demurrer should have been sustained. It is sufficient to say there is no evidence in the record in support of some of the allegations of the replication on which the learned trial judge doubtless based his order overruling the demurrer.
Judgment affirmed, with costs to appellee.